IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Marleittia Whitacker-Reid,             :
                        Appellant      :
                                       :
            v.                         :   No. 371 C.D. 2016
                                       :
Pottsgrove School District, Board of   :
School Directors                       :


PER CURIAM                         ORDER


      NOW, May 1, 2017, it is ordered that the above-captioned Memorandum
Opinion, filed February 9, 2017, shall be designated OPINION and shall be
REPORTED.